Citation Nr: 0806296	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-12 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a right foot 
fungus.

3.  Entitlement to service connection for a respiratory 
disability (bronchial tube damage).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which granted service connection for bilateral 
hearing loss and awarded a noncompensable rating and denied 
service connection for a right foot fungus and respiratory 
disability.  In February 2006, the veteran testified at a 
travel board hearing held at the RO.  When this case was 
before the Board in February 2007, it was remanded to the RO 
for further development.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran has no worse than level II hearing in the right ear 
and level I hearing in the left ear.

2.  The competent medical evidence does not demonstrate that 
the veteran's right foot fungus was incurred in or aggravated 
by his active service.

3.  The competent medical evidence does not demonstrate that 
the veteran currently has any respiratory disability.






CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2007).

2.  Service connection for a right foot fungus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).

3.  Service connection for a respiratory disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In February 2004, prior to the initial adjudication of the 
service connection claims, and in March 2007, after the 
initial adjudication of the increased rating claim, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate the claims.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claims.  He was 
informed that VA would attempt to review his claims and 
determine what additional information was needed to process 
his claims, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.  

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in March 2007.  It is therefore inherent in the claim 
that the veteran had actual knowledge of the rating element 
of his increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested.  Post-
service medical records were obtained.  VA requested the 
veteran's service medical and personnel records, but they 
were presumably destroyed in a fire and efforts to obtain 
these records from alternative sources have proven futile.  
The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing his or her 
claim.  This duty includes the search for alternate medical 
records, as well as a heightened obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit-of-the-doubt rule.  Pruitt v. Derwinski, 
2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.

With respect to the increased rating claim, VA medical 
examinations were obtained in March 2004 and September 2007.  
With respect to the service connection claims, the Board 
finds that VA is not obligated to provide examinations 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Therefore, the available records and 
medical evidence have been obtained in order to made adequate 
determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those notice and development provisions.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero percent (noncompensable) 
to 100 percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87, 
Diagnostic Codes 6100 to 6110, Tables VI, VIa, VII.  The 
evaluation of hearing impairment applies a structured formula 
which is essentially a mechanical application of the rating 
schedule to numeric designations after audiology evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When the average pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an initial 
compensable rating for bilateral hearing loss.

The veteran was afforded a VA audio examination in March 2004 
during which he complained of difficulty hearing background 
noise.  He complained that left ear hearing was worse than 
the right with constant ringing in both ears.  He stated that 
he served in an artillery unit in service and on one occasion 
completely lost his hearing for several hours.  His 
occupational history included work for a concrete firm, truck 
driving, and work in sales.  Recreational noise exposure 
consisted of hunting with a shot gun.  Pure tone air 
conduction thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz were 15, 20, 50, and 60 decibels, 
respectively, with an average of 36 decibels.  The pure tone 
air conduction thresholds in the left ear at the same 
frequencies were 15, 40, 50, and 60 decibels, respectively, 
with an average of 41 decibels.  The speech recognition 
scores were 88 percent for the right ear and 96 for the left 
ear.  The veteran's condition was diagnosed as sensorineural 
hearing loss.  Those audiometric findings reflect level II 
hearing in the right ear and level I hearing in the left ear.  
38 C.F.R. § 4.85, Table VI.

A September 2007 VA audiometric examination showed pure tone 
air conduction thresholds in the right ear at 1000, 2000, 
3000, and 4000 Hertz were 15, 25, 50, and 55, respectively, 
with an average of 36 decibels.  The pure tone air conduction 
thresholds in the left ear at the same frequencies were 20, 
50, 50, and 60 decibels, respectively, with an average of 45 
decibels.  The speech recognition scores were 90 percent for 
the right ear and 92 percent for the left ear.  The veteran's 
condition was diagnosed as bilateral sensorineural hearing 
loss.  These audiometric findings reflect level II hearing in 
the right ear, and level I hearing in the left ear.  
38 C.F.R. § 4.85, Table VI.

The mechanical application of the rating schedule to the 
audiometric examination findings, levels II hearing in the 
right ear on examination in March 2004 and September 2007, 
and level hearing I hearing in the left ear for both 
examinations, provides a noncompensable rating for bilateral 
hearing loss.  38 C.F.R. § 4.85, Table VII.  Thus, under the 
schedular criteria, the preponderance of the evidence is 
against an initial compensable rating for bilateral hearing 
loss.  The veteran has not submitted any competent medical 
evidence showing that bilateral hearing loss has increased in 
severity since the March 2004 or September 2007 VA 
audiometric examinations.  Furthermore, the findings on 
examination do not warrant the use of Table VIa.  38 C.F.R. 
§ 4.86.  The Board finds that the competent medical evidence 
does not demonstrate that the veteran's hearing loss meets 
the criteria for an initial compensable rating.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and an initial 
compensable rating for bilateral hearing loss is denied.

Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

1.  Right foot fungus

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for a right foot fungus.

The veteran's service medical records consist of a November 
1957 separation examination report which is void of findings, 
complaints, symptoms, or a diagnosis attributable to a right 
foot fungus.  A clinical evaluation of the feet was normal.

Private medical records dated in December 1981 reference foot 
fungus in service and a diagnosis of cellulitis.  A May 1999 
record shows a history of right leg phlebitis with right foot 
swelling.

VA medical records dated in August 2002 show that the veteran 
complained of bad episodes of right foot itching followed by 
sores and right leg swelling in August 2002.  The right side 
of his outer foot was scabbed and he indicated that he 
usually developed "water type" blisters.  He explained that 
the first episode occurred in 1992 and that he scratched and 
broke the skin in several places on the lateral aspect of his 
foot and developed significant swelling and redness.  An 
addendum shows that testing was negative for DVT (deep vein 
thrombosis).  An examination of the skin revealed erythema of 
the right foot and leg that extended to the lower knee.  
There was a patch of chronic dermatitis on the mid shin with 
multiple small healing excoriations on the foot.  The 
assessment was a history of DVT with cellulitis and right leg 
swelling.  The August 2002 VA medical reports also show 
various complaints of athlete's foot and sores on the bottoms 
of the feet.

The veteran's post-service medical records are negative for 
any diagnosis of a right foot disability until many years 
after separation from active service.  A significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, while the competent medical evidence shows that the 
veteran has a right foot disability, the record does not 
include a competent medical opinion linking the condition to 
the veteran's active duty.  In addition, the separation 
examination report is void of any findings, symptoms, 
complaints, or diagnoses attributable to a right foot 
disability.  In the absence of competent medical evidence 
linking any current right foot disability to service, service 
connection must be denied.

The Board recognizes the contentions of the veteran and his 
family as to the diagnosis and relationship between his 
service and the claimed disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As laypersons, however, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not 
constitute competent medical evidence that any current right 
foot disability is a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current right foot disability 
was incurred in or aggravated by service.  Therefore, service 
connection for a right foot disability, claimed as a right 
foot fungus, must be denied.

2.  Respiratory disability (bronchial damage)

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for a respiratory disability.

The veteran contends that he developed pneumonia in service 
and was hospitalized for about two weeks in February 1955.

The veteran's service medical records consist of a November 
1957 separation examination report which is void of findings, 
complaints, symptoms, or a diagnosis attributable to a 
respiratory disability.  A clinical evaluation of the lungs 
and chest was normal, as was an x-ray examination of the 
chest.

Private medical records dated in October 1978 show complaints 
of a coughing.  In March 1981, the veteran was diagnosed with 
bronchitis.  In July 1987, he reported that he quit smoking 
approximately two and one half months ago, but recently 
smoked one or two cigarettes.  In September 1997, he 
complained of chest congestion, but on examination the chest 
was clear to auscultation.  In February 2000, the assessment 
was bronchitis.  He then complained of productive cough of 
one and one-half to two months duration.  On examination, his 
chest was clear with good breath sounds.  In March 2001, he 
complained of a mildly productive cough.  In September 2001, 
on x-ray examination of the chest there was no plain film 
evidence of an acute pulmonary parenchymal abnormality.  The 
lungs were clear to auscultation bilaterally, with a crackle 
in the left base.  While increased bronchiolar breath sounds 
were noted in the bases, there were no rhonchi or wheezes.  
The assessment was bronchitis.

VA medical records dated in July 2002 show that the veteran 
was concerned about a productive cough he had for five years.  
He reported tobacco use and was advised to quit.  A chest x-
ray revealed a dark spot partly hidden by his collar bone and 
a CT scan revealed a benign nodule.  Records dated in August 
2002 reflect complaints of a week long productive cough.  
However, VA medical records dated from November 2002 to 
October 2003 are void of findings, complaints, symptoms, or 
diagnoses attributable to a respiratory disability.  There 
are no additional VA medical records associated with the 
claims file and the veteran has indicated that he has no 
additional evidence to submit in support of his claim.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed respiratory disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
38 U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). Brammer v. Derwinski, 3 Vet. App. 223 (1992). In the 
absence of evidence showing a current diagnosis of a 
respiratory disability, service connection cannot be granted.  
38 C.F.R. § 3.304(f).  Even if the veteran were found to have 
a current diagnosis of a respiratory disability, the Board 
finds that there is currently no evidence of record that any 
such disability is related to any event, injury, or disease 
in service.

The Board recognizes the contentions of the veteran and his 
family as to the diagnosis and relationship between his 
service and the claimed disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As laypersons, however, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, their assertions do not 
constitute competent medical evidence that the veteran 
currently has a respiratory disability or that any 
respiratory disability is a result of his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for a respiratory disability is denied.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.

Service connection for a right foot fungus is denied.

Service connection for a respiratory disability (bronchial 
tube damage) is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


